Exhibit 10.7

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is entered into this 10th day
of February 2005 (the “Effective Date”), by and between Frank Perna, Jr., an
individual (“Consultant”), and MSC.Software Corporation, a Delaware corporation
(“MSC”).

 

WHEREAS, Consultant has been employed as the Chief Executive Officer of MSC;

 

WHEREAS, Consultant desires to retire from active employment and, accordingly,
Consultant and MSC have mutually agreed to terminate Consultant’s employment
relationship with MSC pursuant to an Employment Separation and General Release
Agreement of even date herewith (the “Separation Agreement”); and

 

WHEREAS, Consultant is willing to provide advice to and consult with MSC, on an
exclusive basis, as MSC may reasonably request from time to time on matters with
which Consultant was familiar and/or about which Consultant acquired knowledge,
expertise and/or experience during the time that Consultant was employed by MSC.

 

NOW, THEREFORE, Consultant and MSC agree as follows:

 

I.                                    Engagement.  MSC hereby engages Consultant
and Consultant hereby accepts such engagement, upon the terms and conditions
hereinafter set forth, for the period commencing February 11, 2005 and ending on
February 10, 2007 unless earlier terminated by mutual agreement of the parties
or as provided in Section IV herein (such period is referred to as the
“Consulting Term”).  Notwithstanding anything else contained herein to the
contrary, this Consulting Agreement shall be null and void if Consultant revokes
the Separation Agreement during the seven (7) day period following the execution
of that agreement.

 

II.                                Service.

 

A.                                    Consultant shall perform consulting
services during the Consulting Term which shall include providing advice to and
consultation with MSC and such of its affiliates as MSC may reasonably request
from time to time on matters with which Consultant was familiar and/or about
which Consultant acquired knowledge, expertise and/or experience during the time
that Consultant was employed by MSC.

 

B.                                    Consultant shall report exclusively to the
Chief Executive Officer of MSC or his designee (the “CEO”) and, except as
expressly authorized by the CEO from time to time, shall not have contact with
any other employee of MSC or its affiliates.  Consultant shall provide in
writing to and as requested by the CEO a detailed summary of all business
contacts involved in any consulting activity performed hereunder and report on
services performed.

 

C.                                    The consulting services that Consultant
may be required to perform during the Consulting Term may include, without
limiting other consulting services that the CEO may request from time to time,
advice, research, planning and similar services as to business strategy,
marketing, litigation, finance, and administration.  Consultant shall attend and
participate in such

 

1

--------------------------------------------------------------------------------


 

meetings with MSC customers, employees, and/or suppliers as the CEO may
reasonably request from time to time.

 

D.                                    Consultant agrees to devote sufficient
time and energy to the business of MSC and its affiliates to accomplish the
projects assigned by MSC.

 

E.                                      Consultant agrees to honestly and
faithfully present and conduct himself at all times during the performance of
services for MSC.  Consultant agrees to perform the responsibilities in a
diligent, timely, and competent manner.  Consultant agrees to truthfully and
faithfully account for and deliver to MSC all property (including, without
limitation, monies, materials, securities, etc.) belonging to MSC or any of its
affiliates which Consultant may receive from or on account of MSC or any of its
affiliates, and that upon Consultant’s termination or MSC’s demand Consultant
will immediately deliver to MSC all such property belonging to MSC or any of its
affiliates.

 

III.                            Compensation.

 

A.                                    Consulting Fee.  As consideration for
Consultant’s services during the Consulting Term, MSC shall pay Consultant a
monthly consulting fee (the “Consulting Fee”) equal to Fourteen Thousand Dollars
($14,000).  The first month with respect to which the Consulting Fee shall be
paid is February 2005.  The last month with respect to which the Consulting Fee
shall be paid is the month in which the Consulting Term terminates, but in all
cases no later than February 2007.  MSC shall pay the Consulting Fee with
respect to any particular month during the Consulting Term no later than ten
(10) days following the end of such month.  The Consulting Fee shall be prorated
for any partial month of service during the Consulting Term.

 

B.                                    Benefits.  Consultant shall not be
entitled to participate in any vacation, medical, retirement, or other fringe
benefit of MSC and shall not make claim of entitlement to any such employee
program or benefit.  For purposes of clarity, the preceding sentence does not
limit or supersede any express rights that Consultant may have under and
pursuant to Section IV of the Separation Agreement.

 

IV.                            Termination.

 

A.                                    Termination. MSC may terminate
Consultant’s engagement at any time, with or without cause, upon fourteen (14)
days’ written notice.

 

B.                                    Obligations of MSC Upon Termination.

 

1.                                       Termination for Cause.  If Consultant’s
engagement is terminated by MSC for Cause, this Consulting Agreement, save and
except Sections VI, VII, VIII, IX, X, XI and XII, and the Consulting Term shall
terminate without further obligations to Consultant under this Consulting
Agreement, other than for payment of Consultant’s monthly Consulting Fee through
the date of termination to the extent not theretofore paid (with the Consulting
Fee for the month of such termination pro-rated for the number of days in the
month completed prior to such termination).

 

2

--------------------------------------------------------------------------------


 

For purposes of this Consulting Agreement and except as provided in the next
sentence, “Cause” shall mean any time the MSC Board of Directors determines,
based on its reasonable belief at the time based on the information then known
to it, that any of the following events or contingencies exists or has occurred:
(i) Consultant has been negligent in the discharge of Consultant’s
responsibilities and obligations hereunder; (ii) Consultant has refused to
perform Consultant’s responsibilities and obligations hereunder;
(iii) Consultant has failed to perform his responsibilities and obligations
hereunder in a reasonably satisfactory manner; (iv) Consultant has been
dishonest or committed or engaged in an act of moral turpitude, theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; or (v) Consultant has breached any of the provisions
of any agreement with MSC or any of its affiliates (including, without
limitation, a breach by Consultant of any provision of this Consulting Agreement
or the Separation Agreement).  For purposes of this Consulting Agreement upon
and after the occurrence of a Change in Control Event (as such term is defined
in the MSC.Software Corporation 2001 Stock Option Plan, as amended) of MSC that
occurs after the Effective Date, “Cause” shall mean any time the MSC Board of
Directors determines, based on its reasonable belief at the time based on the
information then known to it, that any of the following events or contingencies
exists or has occurred: (i) Consultant has willfully refused to perform
Consultant’s responsibilities and obligations hereunder; (ii) Consultant has
willfully been dishonest or committed or engaged in an act of moral turpitude,
theft, embezzlement or fraud, a breach of confidentiality, an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information that, in any event either alone or together, has (or
have) a material adverse effect on MSC; or (iii) Consultant has willfully
breached any of the provisions of any agreement with MSC or any of its
affiliates (including, without limitation, a breach by Consultant of any
provision of this Consulting Agreement or the Separation Agreement) that (alone
or together with any other such breaches) has a material adverse effect on MSC. 
Notwithstanding anything in the preceding two sentences to the contrary, if
Consultant’s conduct or actions (or lack thereof) would otherwise constitute
Cause and a cure by Consultant is reasonable in the circumstances, Cause shall
not exist for purposes of this Consulting Agreement unless MSC gives notice to
Consultant of the conduct or actions (or lack thereof) at issue and, after a
reasonable period of time not to exceed thirty (30) days after the date of such
notice, Consultant has failed to remedy the situation to the reasonable
satisfaction of MSC; provided that in the case of any reoccurring conduct or
actions (or lack thereof), MSC shall be required to provide only one notice to
Consultant of the reoccurring conduct or actions (or lack thereof) at issue
during any six-month period of time.

 

2.                                       Termination without Cause.  If
Consultant’s engagement is terminated by MSC without Cause (and other than due
to Consultant’s death), this Consulting Agreement, save and except paragraphs
VI, VII, VIII, IX, X, XI and XII, and the Consulting Term shall terminate
without further obligations to Consultant under this Consulting Agreement, other
than for payment of Consultant’s monthly

 

3

--------------------------------------------------------------------------------


 

Consulting Fee through the date of termination to the extent not theretofore
paid (with the Consulting Fee for the month of such termination pro-rated for
the number of days in the month completed prior to such termination); provided,
however, that if the aggregate amount of the monthly Consulting Fees paid or
otherwise payable to the Consultant for his services during the Consulting
Period (including, without limitation, the pro-rated Consulting Fee for the
month of such termination) (the “Aggregate Consulting Fee Paid”) is less than
One Hundred Ninety Two Thousand Dollars ($192,000), MSC shall pay an additional
termination payment to the Consultant no later than thirty (30) days after the
termination of Consultant’s engagement equal to (i) One Hundred Ninety Two
Thousand Dollars ($192,000), less (ii) the amount of the Aggregate Consulting
Fee Paid.

 

C.                                    Exclusive Remedy.  Consultant agrees that
the payments contemplated by this Consulting Agreement shall constitute the
exclusive and sole remedy for any termination of his engagement and Consultant
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of the engagement.

 

V.                                Relationship.  Consultant shall operate at all
times as an independent contractor of MSC.  This Consulting Agreement does not
authorize Consultant to act as an agent of MSC or any of its affiliates or to
make commitments on behalf of MSC or any of its affiliates.  Consultant and MSC
intend that an independent contractor relationship be created by this Consulting
Agreement, and nothing herein shall be construed as creating an
employer/employee relationship, partnership, joint venture, or other business
group or concerted action.  Consultant at no time shall hold himself out as an
agent of MSC or any of its affiliates for any purpose, including reporting to
any governmental authority or agency, and shall have no authority to bind MSC or
any of its affiliates to any obligation whatsoever.

 

A.                                    Right to Control.  Consultant shall have
the right to control and determine the method and means of performing the above
services; MSC shall not have the right to control or determine such method or
means, being interested only in the results obtained, and having the general
right of inspection and supervision in order to secure the satisfactory
completion of such services.

 

B.                                    Taxes.  Consultant and MSC agree that
Consultant is not an employee for state or federal tax purposes.  Consultant
shall be solely responsible for any taxes due as a result of the payment of the
monthly Consulting Fee, and Consultant will defend and indemnify MSC and each of
its affiliates from and against any tax liability that any of them may have with
respect to any such payment and against any and all losses or liabilities,
including defense costs, arising out of Consultant’s failure to pay any taxes
due with respect to any such payment.  If MSC reasonably determines that
applicable law requires that taxes should be withheld from any payment of the
monthly Consulting Fee, MSC reserves the right to withhold, as legally required,
and to notify Consultant accordingly.

 

C.                                    Workers’ Compensation and Unemployment
Insurance.  Consultant is not entitled to worker’s compensation benefits or
unemployment compensation benefits provided by MSC.  Consultant shall be solely
responsible for the payment of his worker’s compensation,

 

4

--------------------------------------------------------------------------------


 

unemployment compensation, and other such payments.  MSC will not pay for
worker’s compensation for Consultant.  MSC will not contribute to a state
unemployment fund for Consultant.  MSC will not pay the federal unemployment tax
for Consultant.

 

D.                                    Employment Policies Not Applicable. 
Consultant and MSC agree that Consultant shall not be subject to the provisions
of any personnel policy or rules and regulations applicable to employees, and
Consultant shall fulfill his duties independent of and without supervisory
control by MSC.

 

VI.                            Noncompetition.

 

A.                                    Consultant agrees that, during the
Consulting Term, he will not, directly or indirectly, without the prior written
consent of the CEO, provide consultative service with or without pay, own,
manage, operate, join, control, participate in, or be connected as a
stockholder, general partner, employee or otherwise with, any business,
individual, partner, firm, corporation, or other entity which is currently or at
that particular point in time in competition with (or has plans to engage in
business which would be in competition with) the business of MSC or any of its
affiliates.  Nothing in this section is intended to prevent Consultant from
owning up to one percent (1%) of the publicly traded stock of any company.

 

B.                                    It is expressly agreed that MSC and its
affiliates will or would suffer irreparable injury if Consultant were to compete
with the business of any of such entities in violation of this Consulting
Agreement and that any such entity would by reason of such competition be
entitled to injunctive relief in a court of appropriate jurisdiction. 
Consultant consents and stipulates to the entry of such injunctive relief in
such a court prohibiting him from competing with MSC or any of its affiliates in
violation of this Consulting Agreement.

 

C.                                    For purposes of this Consulting Agreement,
a business in competition with MSC or its affiliates will be deemed to include
(without limiting any other business in competition with MSC or its affiliates)
any business which is engaged in the development, marketing and/or support of
virtual product development tools for the computer-aided engineering marketplace
(including, without limitation, simulation software and/o professional
services).

 

VII.                        Confidential Information.

 

A.                                    Consultant, in the performance of
Consultant’s services on behalf of MSC, may have access to, receive and be
entrusted with (and in the past has, in fact, had access to, received and been
entrusted with) confidential information, including but in no way limited to
development, marketing, organizational, financial, management, administrative,
production, distribution and sales information, data, specifications and
processes presently owned or at any time in the future developed, by MSC or any
of its affiliates or its or their agents or consultants, or used presently or at
any time in the future in the course of its or their business that is not
otherwise part of the public domain (collectively, the “Confidential
Material”).  All such Confidential Material is considered secret and, to the
extent made available to Consultant, will be available to Consultant in
confidence.  Except in the performance of services on behalf of MSC and its
affiliates, Consultant shall not, directly or indirectly for any reason
whatsoever, disclose

 

5

--------------------------------------------------------------------------------


 

or use any such Confidential Material, unless such Confidential Material ceases
(through no fault of Consultant’s) to be confidential because it has become part
of the public domain or he is otherwise obligated to disclose such information
by the lawful order of any competent jurisdiction.  All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the business of
MSC or any of its affiliates, which Consultant prepares, uses or encounters,
shall be and remain the sole and exclusive property of such entity or entities
and shall be included in the Confidential Material.  Upon the termination or
expiration, as applicable, of the Consulting Term, or whenever requested by MSC,
Consultant shall promptly deliver to MSC any and all of the Confidential
Material, not previously delivered to MSC, that may be or at any previous time
has been in Consultant’s possession or under Consultant’s control.

 

B.                                    Consultant hereby acknowledges that the
sale or unauthorized use or disclosure of any of the Confidential Material by
any means whatsoever and any time before, during or after Consultant’s
engagement with MSC shall constitute “Unfair Competition.”  Consultant agrees
that Consultant shall not engage in Unfair Competition either during the time
engaged by MSC or any time thereafter.

 

VIII.                    Soliciting Customers.  Consultant promises and agrees
that he will not, during the Consulting Term and for a period of one year
following the termination or expiration, as applicable, of the Consulting Term,
influence or attempt to influence any customers of MSC or any of its affiliates,
either directly or indirectly, to divert their business to any individual,
partnership, firm, corporation or other entity which is currently or at that
particular point in time in competition with (or has plans to engage in business
which would be in competition with) the business of MSC or any of its
affiliates.  Consultant acknowledges that during his engagement with MSC, he
will be given access to Confidential Material of MSC and its affiliates (and in
the past has, in fact, had access to, received and been entrusted with
Confidential Material), and that such Confidential Material constitutes MSC’s
trade secrets.  Consultant acknowledges and agrees that this restriction is
necessary in order for MSC and its affiliates to preserve and protect their
legitimate proprietary interest in the Confidential Material and trade secrets.

 

IX.                           Soliciting Employees.  Consultant promises and
agrees that he will not, during the Consulting Term and for a period of one year
following the termination or expiration, as applicable, of the Consulting Term,
directly or indirectly solicit any employee of any MSC or any of its affiliates
who earned annually $25,000 or more as an employee of such entity during the
last six months of his or her own employment to work for any business,
individual, partnership, firm, or corporation.

 

X.                               Ownership.  Consultant agrees that any
software, hardware, equipment, or records, including all copies or extracts of
them which Consultant prepares, uses or sees during the Consulting Term in
relation to the performance of services hereunder shall be and remain the sole
property of MSC (or, if applicable, any affiliate of MSC).

 

A.                                    Ownership of Copyrights. Consultant agrees
that any work product, documentation, and improvements made by Consultant during
the term of this Consulting Agreement that relate to the business activities of
MSC belong exclusively to MSC as works made for hire under the U.S. Copyright
Law when such work is within the scope of the services

 

6

--------------------------------------------------------------------------------


 

to be performed under this Consulting Agreement or if they were created using
any of MSC’s facilities or resources.

 

B.                                    Invention Assignment.  Consultant agrees,
without further compensation or consideration, to disclose promptly to MSC any
and all inventions, improvements, data, processes, products, and computer
software (hereafter “matters subject to disclosure”) which, during the term of
this Consulting Agreement, Consultant may conceive, make, develop, or work on,
in whole or in part, solely or jointly with others, whether or not during
regular working hours, and which relate to the actual or anticipated business,
research, and/or development of MSC or any of its affiliates, or which result
from tasks assigned to Consultant by MSC or its affiliates.

 

1.                                       Consultant agrees that all matters
subject to disclosure, together with all related rights (such as patents,
trademarks, copyrights, designs, and trade secrets), shall be the property of
MSC.

 

2.                                       Consultant will, without further
compensation or consideration, assign any and all worldwide rights in and to the
matters subject to disclosure to MSC and assist MSC in every proper way
including, without limitation.

 

a.                                       The execution of any and all papers,
applications for patents, and assignments to MSC.

 

b.                                      The making and keeping of proper
records.

 

c.                                       The giving of evidence and testimony.

 

3.                                       Consultant will do all of the above,
and whatever else is necessary, to assist MSC in obtaining patent, copyright,
trademark, or trade secret protection in all countries, and to perfect MSC’s
ownership of the matters subject to disclosure.  MSC agrees to pay all
reasonable expenses incurred by Consultant in providing this assistance.

 

4.                                       Consultant’s obligation to assign
inventions shall not apply to inventions, improvements, or discoveries listed
below, patented or unpatented, which Consultant developed and owned prior to the
Effective Date of this Consulting Agreement (if “None,” so state in Consultant’s
handwriting):

 

 

 

XI.                           Freedom to Enter Agreement.  Consultant represents
and warrants that Consultant is free to enter into this Consulting Agreement and
to perform each of its terms and covenants.  Consultant’s execution and
performance of this Consulting Agreement is not a violation or breach of any
other agreement between Consultant and any other person or entity.

 

7

--------------------------------------------------------------------------------


 

XII.                       Miscellaneous.

 

A.                                    Successors.

 

1.                                       This Consulting Agreement is personal
to Consultant and shall not, without the prior written consent of MSC, be
assignable by Consultant.

 

2.                                       This Consulting Agreement shall inure
to the benefit of and be binding upon MSC and its respective successors and
assigns and any such successor or assignee shall be deemed substituted for MSC
under the terms of this Consulting Agreement for all purposes.  As used herein,
“successor” and “assignee” shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires the ownership of MSC or to which MSC assigns
this Consulting Agreement by operation of law or otherwise.

 

B.                                    Waiver.  No waiver of any breach of any
term or provision of this Consulting Agreement shall be construed to be, nor
shall be, a waiver of any other breach of this Consulting Agreement.  No waiver
shall be binding unless in writing and signed by the party waiving the breach.

 

C.                                    Modification.  This Consulting Agreement
may not be amended or modified other than by a written agreement executed by
Consultant and the CEO.

 

D.                                    Complete Agreement.  This Consulting
Agreement and the Separation Agreement constitute and contain the entire
agreement and final understanding concerning Consultant’s relationship with MSC
and its affiliates and the other subject matters addressed herein between the
parties, and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof.  The Employee Confidentiality and Inventions Agreement by and between
Consultant and MSC and entered into on or about March 14, 2004 (the
“Confidentiality Agreement”) is outside of the scope of the preceding sentence
and shall continue in effect in accordance with its terms.  Any representation,
promise or agreement not specifically included in this Consulting Agreement, the
Separation Agreement or the Confidentiality Agreement shall not be binding upon
or enforceable against either party.  This Consulting Agreement, along with the
Separation Agreement and the Confidentiality Agreement, constitute an integrated
agreement.

 

E.                                      Litigation and Investigation
Assistance.  In addition to the consulting services described in Section II,
Consultant agrees to cooperate in the defense of MSC or any of its affiliates
against any threatened or pending litigation or in any investigation or
proceeding by any governmental agency or body that relates to any events or
actions which occurred during or prior to the term of Consultant’s employment or
which relate to any events or actions which occur during the Consulting Term. 
Furthermore, Consultant agrees to cooperate in the prosecution of any claims and
lawsuits brought by MSC or any of its affiliates that are currently outstanding
or that may in the future be brought relating to matters which occurred during
or prior to the term of Consultant’s employment or which relate to any events or
actions which occur during the Consulting Term.  Except as requested by MSC or
as required by law,

 

8

--------------------------------------------------------------------------------


 

Consultant shall not comment upon any (i) threatened or pending claim or
litigation (including investigations or arbitrations) involving MSC or any of
its affiliates, or (ii) threatened or pending government investigation involving
MSC or any of its affiliates.

 

F.                                      Severability.  If any provision of this
Consulting Agreement or the application thereof is held invalid, the invalidity
shall not affect other provisions or applications of the Consulting Agreement
which can be given effect without the invalid provisions or applications and to
this end the provisions of this Consulting Agreement are declared to be
severable.

 

G.                                    Choice of Law.  This Consulting Agreement
shall be deemed to have been executed and delivered within the State of
California, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of California without regard to principles of conflict of laws.

 

H.                                    Cooperation in Drafting.  Each party has
cooperated in the drafting and preparation of this Consulting Agreement.  Hence,
in any construction to be made of this Consulting Agreement, the same shall not
be construed against any party on the basis that the party was the drafter.

 

I.                                         Counterparts.  This Consulting
Agreement may be executed in counterparts, and each counterpart, when executed,
shall have the efficacy of a signed original.  Photographic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

J.                                      Arbitration.  Any dispute, claim or
controversy arising out of or relating to this Consulting Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be submitted to final and binding arbitration, to be held in Orange
County, California before a sole arbitrator; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator.  The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures.  Judgment on the
award may be entered in any court having jurisdiction.  In the event either
party institutes arbitration under this Consulting Agreement, the party
prevailing in any such proceeding, as determined by the arbitrator, shall be
entitled, in addition to all other relief, to reasonable attorneys’ fees
relating to such arbitration.  The nonprevailing party shall be responsible for
all costs of the arbitration, including but not limited to, the arbitration
fees, court reporter fees, etc.  Any dispute as to the reasonableness of costs
and expenses shall be determined by the arbitrator.

 

K.                                    Advice of Counsel.  In entering this
Consulting Agreement, the parties represent that they have relied upon the
advice of their attorneys, who are attorneys of their own choice, and that the
terms of this Consulting Agreement have been completely read and explained to
them by their attorneys, and that those terms are fully understood and
voluntarily accepted by them.

 

9

--------------------------------------------------------------------------------


 

L.                                     Supplementary Documents.  All parties
agree to cooperate fully and to execute any and all supplementary documents and
to take all additional actions that may be necessary or appropriate to give full
force to the basic terms and intent of this Consulting Agreement and which are
not inconsistent with its terms.

 

M.                                  Headings.  The section headings contained in
this Consulting Agreement are inserted for convenience only and shall not affect
in any way the meaning or interpretation of this Consulting Agreement.

 

10

--------------------------------------------------------------------------------


 

I have read the foregoing Consulting Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 

EXECUTED this 10th day of February 2005, at Orange County, California.

 

 

“Consultant”

 

 

 

 

 

 

/s/ Frank Perna, Jr.

 

 

Frank Perna, Jr.

 

 

 

 

EXECUTED this 10th day of February 2005, at Orange County, California.

 

 

 

“MSC”

 

 

 

MSC.Software Corporation,

 

a Delaware corporation

 

 

 

 

 

 

/s/ John Laskey

 

 

By:

John Laskey

 

 

Its:

Senior Vice President,

 

 

 

Chief Financial Officer

 

 

11

--------------------------------------------------------------------------------

 